                                   Case 20-10314-BLS                        Doc 1         Filed 02/12/20                 Page 1 of 42

    Fill in this information to identify the case

    United States Bankruptcy Court for the:

                                District of   Delaware
                                               (State)
    Case number (If known):                                     Chapter 11

                                                                                                                                              ☐ Check if this is an
                                                                                                                                                  amended filing


   Official Form 201
   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                 04/19

   If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
   number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


   1.   Debtor’s name                            Consumer Source Holdings LLC


   2.   All other names debtor used              Consumer Source Holdings Inc.
        in the last 8 years                      Consumer Source Inc.
        Include any assumed names, trade
                                                 Apartment Guide
        names, and doing business as             Distributech
        names



   3.   Debtor’s federal Employer
        Identification Number (EIN)              XX-XXXXXXX


   4.   Debtor’s         Principal place of business                                                   Mailing address, if different from principal place of business
        address
                         950                     East Paces Ferry Road NE
                         Number                  Street                                                Number                        Street


                         Suite 2600
                                                                                                       P.O. Box


                         Atlanta                 Georgia             30326
                         City                    State               ZIP Code                          City                          State           ZIP Code

                                                                                                       Location of principal assets, if different from principal
                                                                                                       place of business
                         Fulton
                         County
                                                                                                       Number                        Street




                                                                                                       City                          State           ZIP Code



   5.   Debtor’s website (URL)                  Rentpath.com


   6.   Type of debtor                          ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                ☐ Partnership (excluding LLP)
                                                ☐ Other. Specify:




Official Form 201                                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                Page 1
Debtor
                                       Case 20-10314-BLS               Doc 1        Filed 02/12/20     Page 2 of 42
                                                                                               Case number (if known)
                 Consumer Source Holdings LLC
                 Name


                                            A. Check one:
 7.      Describe debtor’s business
                                            ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                            ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            ☒   None of the above


                                            B. Check all that apply:

                                            ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)
                                            ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                            ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                               5313 (Activities Related to Real Estate)



                                            Check one:
 8.      Under which chapter of the
         Bankruptcy Code is the              ☐ Chapter 7
         debtor filing?                      ☐ Chapter 9
                                             ☒ Chapter 11. Check all that apply:
                                                             ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                               insiders or affiliates) are less than $2,725,625 (amount subject to adjustment
                                                               on 4/01/22 and every 3 years after that).
                                                             ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet,
                                                               statement of operations, cash-flow statement, and federal income tax return or
                                                               if all of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                               1116(1)(B).
                                                             ☐ A plan is being filed with this petition.
                                                             ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).
                                                             ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                               the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                               Securities Exchange Act of 1934. File the Attachment to Voluntary Petition for
                                                               Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A)
                                                               with this form.
                                                             ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                               1934 Rule 12b-2.
                                             ☐ Chapter 12


 9.      Were prior bankruptcy cases        ☒ No
         filed by or against the debtor
                                            ☐ Yes        District                       When                          Case number
         within the last 8 years?
         If more than 2 cases, attach a                                                               MM/ DD/ YYYY
         separate list.
                                                         District                       When                          Case number

                                                                                                      MM / DD/ YYYY



 10. Are any bankruptcy cases               ☐ No
     pending or being filed by a
                                            ☒ Yes        Debtor         See Schedule 1                                Relationship   See Exhibit A
     business partner or an
     affiliate of the debtor?                            District       District of Delaware                          When           See Schedule 1
         List all cases. If more than 1,                 Case number, if known                                                       MM / DD/ YYYY
         attach a separate list.


Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        Page 2
Debtor
                                   Case 20-10314-BLS                     Doc 1         Filed 02/12/20     Page 3 of 42
                                                                                                  Case number (if known)
                Consumer Source Holdings LLC
                Name



   11. Why is the case filed in this        Check all that apply:
       district?
                                            ☒     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                  immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                            ☒     A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12. Does the debtor own or have
                                            ☒ No
     possession of any real
     property or personal property          ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     that needs immediate                               Why does the property need immediate attention? (Check all that apply.)
     attention?                                        ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                             health or safety.
                                                             What is the hazard?
                                                       ☐     It needs to be physically secured or protected from the weather.
                                                       ☐     It includes perishable goods or assets that could quickly deteriorate or lose value
                                                             without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                             securities-related assets or other options).


                                                        ☐ Other


                                                       Where is the property?
                                                                                          Number                  Street


                                                                                          City                              State               ZIP Code
                                                       Is the property insured?
                                                                                           ☐ No
                                                                                          ☐ Yes. Insurance agency
                                                                                                     Contact Name
                                                                                                     Phone




                Statistical and administrative information



   13. Debtor’s estimation of           Check one:
       available funds                  ☒      Funds will be available for distribution to unsecured creditors.
                                        ☐      After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

   14. Estimated number of              ☐      1-49                                      ☐       1,000-5,000                        ☐   25,001-50,000
       creditors                        ☐      50-99                                     ☒       5,001-10,000                       ☐   50,001-100,000
         (on a consolidated basis       ☐      100-199                                   ☐       10,001-25,000                      ☐   More than 100,000
         with all affiliated debtors)   ☐      200-999

   15. Estimated assets                 ☐      $0-$50,000                                ☐       $1,000,001-$10 million             ☐   $500,000,001-$1 billion
         (on a consolidated basis       ☐      $50,001-$100,000                          ☐       $10,000,001-$50 million            ☐   $1,000,000,001-$10 billion
         with all affiliated debtors)   ☐      $100,001-$500,000                                                                    ☐   $10,000,000,001-$50 billion
                                                                                         ☐       $50,000,001-$100 million
                                        ☐      $500,001-$1 million                                                                  ☐   More than $50 billion
                                                                                         ☒       $100,000,001-$500 million

   16. Estimated liabilities            ☐      $0-$50,000                                ☐       $1,000,001-$10 million             ☒   $500,000,001-$1 billion
         (on a consolidated basis       ☐      $50,001-$100,000                          ☐       $10,000,001-$50 million            ☐   $1,000,000,001-$10 billion
         with all affiliated debtors)   ☐      $100,001-$500,000                                                                    ☐   $10,000,000,001-$50 billion
                                                                                         ☐       $50,000,001-$100 million
                                        ☐      $500,001-$1 million                                                                  ☐   More than $50 billion
                                                                                         ☐       $100,000,001-$500 million

Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               Page 3
Debtor
                                 Case 20-10314-BLS                    Doc 1        Filed 02/12/20     Page 4 of 42
                                                                                              Case number (if known)
                Consumer Source Holdings LLC
                Name




                Request for Relief, Declaration, and Signatures


 WARNING − Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

     17. Declaration and signature of             The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
         authorized representative of              petition.
         debtor
                                                  I have been authorized to file this petition on behalf of the debtor.

                                                  I have examined the information in this petition and have a reasonable belief that the information is true
                                                   and correct.
                                                   I declare under penalty of perjury that the foregoing is true and correct.

                                                        Executed on          02/12/2020
                                                                            MM / DD / YYYY



                                                        /s/ Richard Martin                                          Richard Martin
                                                         Signature of authorized representative of debtor            Printed name

                                                         Chief Financial Officer
                                                         Title




     18. Signature of attorney                      /s/ Daniel J. DeFranceschi                                   Date     02/12/2020
                                                     Signature of attorney for debtor                                      MM / DD / YYYY

                                                     Daniel J. DeFranceschi                                       Ray C. Schrock, P.C.
                                                     Printed Name

                                                     Richards, Layton & Finger, P.A.                              Weil, Gotshal & Manges LLP
                                                     Firm Name

                                                     One Rodney Square, 920 North King Street                     767 Fifth Avenue
                                                     Address

                                                     Wilmington, Delaware 19801                                   New York, New York 10153
                                                     City/State/Zip

                                                     (302) 651-7700                                               (212) 310-8000
                                                     Contact Phone

                                                     defranceschi@rlf.com                                         ray.schrock@weil.com
                                                     Email Address

                                                     2732                               Delaware
                                                     Bar Number                         State




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            Page 4
               Case 20-10314-BLS         Doc 1     Filed 02/12/20     Page 5 of 42




                                             Schedule 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

            On the date hereof, each of the affiliated entities listed below (including the debtor in
this chapter 11 case, collectively, the “Debtors”) filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for the
District of Delaware. The Debtors have filed a motion requesting that the chapter 11 cases of
these entities be consolidated for procedural purposes only and jointly administered pursuant to
Rule 1015(b) of the Federal Rules of Bankruptcy Procedure.

                                           COMPANY
                     RentPath Holdings, Inc.
                     RentPath, LLC
                     Consumer Source Holdings LLC
                     Discover Home Network, LLC
                     Easy Media, LLC
                     Electronic Lead Management, Inc.
                     Electronic Lead Management MA, Inc.
                     Electronic Lead Management VA, Inc.
                     Live Response Solutions Holdings, LLC
                     Live Response Solutions, LLC
                     Viva Group, LLC
                     Viva Group Brokerage, Inc.
               Case 20-10314-BLS          Doc 1       Filed 02/12/20   Page 6 of 42
                                                                                Execution Version



                                       ACTION BY
                                  WRITTEN CONSENT OF
                                THE GOVERNING BODIES OF

                                    RENTPATH, LLC
                          CONSUMER SOURCE HOLDINGS LLC
                            DISCOVER HOME NETWORK, LLC
                                   EASY MEDIA, LLC
                         ELECTRONIC LEAD MANAGEMENT, INC.
                       ELECTRONIC LEAD MANAGEMENT MA, INC.
                       ELECTRONIC LEAD MANAGEMENT VA, INC.
                       LIVE RESPONSE SOLUTIONS HOLDINGS, LLC
                            LIVE RESPONSE SOLUTIONS, LLC
                                   VIVA GROUP, LLC
                             VIVA GROUP BROKERAGE, INC.

                                         February 11, 2020

              All of the members of the board of directors, or the sole member, as the case may
be (as applicable, each, a “Governing Body”), of each of the entities referenced in the heading
above (each, a “Company,” and collectively, the “Companies”), do hereby consent to, adopt, and
approve, by written consent in accordance with applicable law, the following resolutions and each
and every action effected thereby:

            WHEREAS, each Company is a direct or indirect wholly-owned subsidiary of
RentPath Holdings, Inc., a Delaware corporation (“RentPath”);

              WHEREAS, RentPath, with the assistance of legal and financial advisors, has been
conducting a review of strategic alternatives;

                 WHEREAS, the Special Committee of the board of directors of RentPath has
considered and determined that it is in the best interest of RentPath and the Companies to (i) file
petitions seeking relief under the provisions of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”), (ii) enter into an Asset Purchase Agreement (as discussed further below),
(iii) retain certain advisors, and (iv) enter into the DIP Credit Agreements (as defined below); and

              WHEREAS, each Governing Body has reviewed and had the opportunity to ask
questions about the materials attached hereto and the impact of the foregoing on the Company’s
business; and

               WHEREAS, each Governing Body believes that taking the actions set forth below
is in the best interests of such Company and, therefore adopts, authorizes and approves the
following resolutions:




                                                  1
               Case 20-10314-BLS          Doc 1       Filed 02/12/20   Page 7 of 42




       I.    Commencement of Chapter 11 Cases

               NOW, THEREFORE, BE IT RESOLVED, that each Governing Body of each
Company has determined that it is desirable and in the best interests of such Company, its creditors,
and other parties in interest that a petition be filed by such Company seeking relief under the
Bankruptcy Code; and be it further

                RESOLVED, that it is desirable and in the best interests of the Company, its
creditors, and other parties in interest that the Company and its advisors prepare, finalize and file,
as appropriate, a prearranged chapter 11 plan of reorganization (the “Plan”) and related disclosure
statement (the “Disclosure Statement”) consistent with the terms of the Restructuring Support
Agreement entered into by each of the Companies on February 11, 2020;

                RESOLVED, that any manager, member, officer, or director of such Company
(each, an “Authorized Person”), in each case, acting singly or jointly, be, and each hereby is,
authorized, empowered, and directed to execute and file in the name and on behalf of such
Company, and under its corporate seal or otherwise, all plans, petitions, schedules, statements,
motions, lists, applications, pleadings, orders, and other documents in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), and, in connection
therewith, to employ and retain all assistance by legal counsel, accountants, financial advisors,
investment bankers and other professionals, and to take and perform any and all further acts and
deeds which such Authorized Person, who may act without the joinder of any other Authorized
Person, deems necessary, proper, or desirable in connection with such Company’s chapter 11 case
(each, a “Chapter 11 Case”), the Plan, and the Disclosure Statement, including, without
limitation, negotiating, executing, delivering, filing, and performing any and all documents,
agreements, certificates, and/or instruments in connection with the transactions and professional
retentions set forth in this resolution, with a view to the successful prosecution of such Chapter 11
Case; and be it further
      II.    Asset Purchase Agreement

               RESOLVED, that in connection with the Chapter 11 Cases, it is in the best interest
of each Company that each Company will enter into an Asset Purchase Agreement (the “APA”)
with CSGP Holdings, LLC, a Delaware limited liability company, and CoStar Group, Inc., a
Delaware corporation (solely for purposes of Section 5.13), substantially in the form attached
hereto as Exhibit I, pursuant to which Buyer will purchase substantially all of the assets, and
assume certain liabilities, of each Company, with such changes thereto as the Authorized Person
executing the same shall approve, together with the Related Agreements (as defined in the APA)
and any other agreements, consents, certificates, amendments, assignments, and instruments in
connection therewith (together with the APA, the “Purchase Documents”), in each case subject
to approval by the Bankruptcy Court; and be it further
               RESOLVED, that the form, terms and provisions of each of the Purchase
Documents, each Company’s performance of its obligations thereunder and the consummation of
the transactions contemplated thereby, in accordance with the terms thereof, are hereby, in all
respects confirmed, ratified and approved; and be it further
                RESOLVED, that any Authorized Person is hereby authorized, empowered, and
directed, in the name and on behalf of each Company, to cause such Company to negotiate and


                                                  2
               Case 20-10314-BLS         Doc 1       Filed 02/12/20   Page 8 of 42




approve the terms, provisions of and performance of, and to prepare, execute and deliver the
Purchase Documents, and to consummate the transactions contemplated thereby, in the name and
on behalf of such Company under its corporate seal or otherwise, and such other documents,
agreements, instruments and certificates as such Authorized Person executing the same considers
necessary, appropriate, proper, or desirable to effectuate the transactions contemplated by the
Purchase Documents; and be it further
                RESOLVED, that any Authorized Person is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to take all such further actions including,
without limitation, to pay all fees and expenses, in accordance with the terms of the Purchase
Documents, which shall, in such Authorized Person’s sole judgment, be necessary, proper or
advisable to perform such Company’s obligations under or in connection with the Purchase
Documents and the transactions contemplated therein and to carry out fully the intent of the
foregoing resolutions; and be it further
                RESOLVED, that any Authorized Person is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to execute and deliver any amendments,
supplements, modifications, renewals, replacements, consolidations, substitutions and extensions
of the Purchase Documents which shall, in such Authorized Person’s sole judgment, be necessary,
proper or advisable; and be it further
     III.   Retention of Advisors

              RESOLVED, that the law firm of Weil, Gotshal & Manges LLP, located at 767
Fifth Avenue, New York, New York 10153, is hereby retained as attorneys for the Company in its
Chapter 11 Case, subject to Bankruptcy Court approval; and be it further

             RESOLVED, that the law firm of Richards, Layton & Finger, P.A., located at One
Rodney Square, 920 North King Street, Wilmington, DE 19801, is hereby retained as attorneys for
the Company in the Chapter 11 Case, subject to Bankruptcy Court approval; and be it further

                RESOLVED, that the law firm of Ropes & Gray LLP, located at 2099
Pennsylvania Avenue, N.W., Washington, DC 20006-6807, is hereby retained as antitrust
attorneys for the Company in its Chapter 11 Case, subject to Bankruptcy Court approval; and be
it further

               RESOLVED, that Berkeley Research Group, located at 99 High Street, 27th Floor,
Boston, MA 02110, is hereby retained as financial advisor for the Company in its Chapter 11 Case,
subject to Bankruptcy Court approval; and be it further

               RESOLVED, that Moelis & Company, located at 399 Park Avenue, 5th Floor,
New York, NY 10022, is hereby retained as investment banker for the Company in its Chapter 11
Case, subject to Bankruptcy Court approval; and be it further

               RESOLVED, that Prime Clerk LLC, located at 830 3rd Avenue, New York, NY
10022, is hereby retained as claims, noticing and solicitation agent for the Company in its Chapter
11 Case, subject to Bankruptcy Court approval; and be it further




                                                 3
               Case 20-10314-BLS         Doc 1       Filed 02/12/20   Page 9 of 42




     IV.     Debtor-in-Possession Financing

               RESOLVED, the Governing Body of the DIP Borrower (as defined in Exhibit II
hereto), does hereby adopt, authorize and approve the resolutions attached hereto as Exhibit II, and
each Governing Body of each DIP Guarantor (as defined in Exhibit II hereto), as applicable, does
hereby adopt, authorize and approve the resolutions attached hereto as Exhibit III; and be it further

               RESOLVED, that all capital terms used in the resolutions attached hereto as
Exhibit II and Exhibit III and not otherwise defined herein shall have the meanings ascribed to
such terms in the DIP Credit Agreements (as defined in Exhibit II hereto), as applicable; and be it
further

      V.     General Authorization and Ratification

                RESOLVED, that any Authorized Person, who may act without the joinder of any
other Authorized Person, is hereby authorized, empowered, and directed, in the name and on
behalf of each applicable Company, to cause such Company to enter into, execute, deliver,
certify, file and/or record, and perform, such agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities, certificates, or
other documents, and to take such other actions that in the judgment of any Authorized Person,
who may act without the joinder of any other Authorized Person, shall be or become necessary,
proper, or desirable in connection with the Chapter 11 Cases; and be it further

                RESOLVED, that any and all past actions heretofore taken by any Authorized
Person in the name and on behalf of the applicable Company in furtherance of any or all of the
preceding resolutions be, and the same hereby are, ratified, confirmed, and approved in all respects
as the acts and deeds of such Company; and be it further

               RESOLVED, that the Secretary of each Company is authorized to place a copy of
this consent in the official records of each Company to document the actions set forth herein as
actions taken by the applicable Governing Body of such Company.




                                                 4
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 10 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 11 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 12 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 13 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 14 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 15 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 16 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 17 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 18 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 19 of 42
Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 20 of 42
                    Case 20-10314-BLS   Doc 1   Filed 02/12/20   Page 21 of 42




                                          EXHIBIT I

                               ASSET PURCHASE AGREEMENT


                                    [Intentionally omitted]




WEIL:\97357138\6\69518.0004
                   Case 20-10314-BLS        Doc 1     Filed 02/12/20     Page 22 of 42




                                               EXHIBIT II

                                  DIP BORROWER RESOLUTIONS

        WHEREAS, RentPath, LLC, a Delaware limited liability company (the “DIP Borrower”)
desires to enter into, deliver and perform its obligations under that certain Debtor-In-Possession
Credit Agreement, dated on or around February 14, 2020 (as may be amended, restated, amended
and restated, supplemented and/or otherwise modified from time to time, the “DIP Credit
Agreement”), by and among the DIP Borrower, as borrower, Consumer Source Holdings LLC, a
Delaware limited liability company (“Consumer”), Discover Home Network, LLC, a Delaware
limited liability company (“Discover LLC”), Easy Media, LLC (“Easy Media”), Electronic Lead
Management, Inc., a Georgia corporation (“Electronic Lead”), Electronic Lead Management MA,
Inc., a Massachusetts corporation (“Electronic Lead MA”), Electronic Lead Management VA,
Inc., a Delaware corporation (“Electronic Lead VA”), Live Response Solutions Holdings, LLC,
a Delaware limited liability company (“Live Response Holdings”), Live Response Solutions,
LLC, a Delaware limited liability company (“Live Response”), Viva Group, LLC, a Delaware
limited liability company (“Viva”), Viva Group Brokerage, Inc., a Delaware corporation (“Viva
Brokerage” and together with Consumer, Discover LLC, Easy Media, Electronic Lead, Electronic
Lead MA, Electronic Lead VA, Live Response Holdings, Live Response and Viva, the “DIP
Guarantors,” and together with the DIP Borrower, each individually, a “Company” and
collectively, the “Companies”), as guarantors, the lenders from time to time party thereto (the
“DIP Lenders”), and Royal Bank of Canada, as administrative agent for the DIP Lenders (the
“DIP Agent”), pursuant to which $74,100,000 will be made available to the DIP Borrower on the
terms and conditions set forth in the DIP Credit Agreement;

       WHEREAS, severally pursuant to (i) the entry by the applicable bankruptcy court of the
Interim Order (and subsequently confirmed by the Final Order) and (ii) that certain Pledge and
Security Agreement, dated on or around February 14, 2020 (as may be amended, restated, amended
and restated, supplemented and/or otherwise modified from time to time, the “DIP Security
Agreement”), by and among, the Companies and the DIP Agent, the DIP Borrower and the DIP
Guarantors shall grant the DIP Agent for the benefit of the DIP Lenders a legal, valid, continuing
and enforceable security interest in the Collateral (with the priority fully described therein and in
the DIP Credit Agreement), (such grant the “Security Grant”).

          NOW, THEREFORE, be it:

 DIP Credit                   RESOLVED, that the DIP Borrower is hereby authorized to execute
 Agreement                    and deliver, and to borrow and obtain letters of credit, as applicable,
                              under, the DIP Credit Agreement, the DIP Security Agreement, and the
                              Additional DIP Documents (as defined below) to which the DIP
                              Borrower is a party or signatory and the performance of its obligations
                              thereunder and transactions contemplated thereby thereunder and under
                              the Interim Order and the Final Order, including, without limitation, the
                              incurrence of debt, the granting of security interests (including without
                              limitation, the Security Grant), the granting of pledges, and the making
                              of guarantees thereunder and such other actions, and omissions to take

                                                     1
WEIL:\97357138\6\69518.0004
                   Case 20-10314-BLS         Doc 1     Filed 02/12/20      Page 23 of 42




                              actions, as are necessary, appropriate or desirable in connection with the
                              foregoing, and that any officer (including, without limitation, any chief
                              executive officer, chief financial officer, treasurer, assistant treasurer,
                              president, vice president secretary and assistant secretary) of the DIP
                              Borrower (each, an “Authorized Person”), be, and each of them hereby
                              is individually, authorized, empowered and directed, in the name and
                              on behalf of the DIP Borrower, to execute and deliver the DIP Credit
                              Agreement, the DIP Security Agreement, and the Additional DIP
                              Documents to which the DIP Borrower is a party or signatory and the
                              performance of its obligations thereunder and under the Interim Order
                              and the Final Order, including, without limitation, the incurrence of
                              debt, the granting of security interests (including, without limitation, the
                              Security Grant) and the making of guarantees thereunder and such other
                              actions, and omissions to take actions, as are necessary, appropriate or
                              desirable in connection with the foregoing, with such modifications
                              thereto as such Authorized Person executing the same shall approve, his
                              or her execution thereof being deemed conclusive evidence of such
                              approval; and be it further

                              RESOLVED, that any Authorized Person of the DIP Borrower be, and
                              each of them hereby is individually, authorized, empowered and
                              directed, in the name and on behalf of the DIP Borrower, to execute and
                              deliver, attest to such execution and delivery of, in the name of and on
                              behalf of the DIP Borrower, all such other agreements, all such other
                              agreements (including, without limitation, any security agreements,
                              guaranty agreements, mortgages, and control agreements), certificates,
                              instruments and other writings (the “Additional DIP Documents”),
                              and to take all such other actions, as such Authorized Person may deem
                              necessary or appropriate in connection with the transactions
                              contemplated by these resolutions; and be it further

                              RESOLVED, the DIP Borrower will obtain benefits from the DIP
                              Credit Agreement and the DIP Security Agreement and it is in the best
                              interest of the DIP Borrower to enter into the DIP Credit Agreement and
                              the DIP Security Agreement and be bound by the Interim Order and the
                              Final Order; and be it further

                              RESOLVED, that the DIP Borrower hereby authorizes, adopts and
                              approves, in all respects the form, terms and provisions of the DIP
                              Credit Agreement, the DIP Security Agreement, the Interim Order, the
                              Final Order and any other Additional DIP Documents; and be it further

 DIP Borrower                 RESOLVED, that the DIP Borrower is authorized to update the DIP
 Documents                    Credit Agreement, the DIP Security Agreement, and any Additional
                              DIP Documents and the transactions contemplated thereby and is
                              authorized to enter into any Additional DIP Documents to which the


                                                      2
WEIL:\97357138\6\69518.0004
                   Case 20-10314-BLS        Doc 1     Filed 02/12/20      Page 24 of 42




                              DIP Borrower is or is contemplated to be a party and any other
                              agreements, documents, certificates or filings that any Authorized
                              Person of the DIP Borrower determines are necessary, appropriate or
                              desirable in connection with the DIP Credit Agreement, the DIP
                              Security Agreement, the Interim Order, the Final Order and any other
                              Additional DIP Documents to which the DIP Borrower is or is
                              contemplated to be a party, as security for the Obligations (as defined
                              in the DIP Credit Agreement) or any portion of them and as otherwise
                              provided in the DIP Credit Agreement, the DIP Security Agreement, or
                              the Additional DIP Documents; and be it further

                              RESOLVED, that any Authorized Person of the DIP Borrower be, and
                              each of them hereby is individually, authorized, empowered and
                              directed, in the name and on behalf of the DIP Borrower, to execute and
                              deliver such additional assignments, stock powers, powers of attorney,
                              notices, lien perfection documents, consents to assignment,
                              subordination agreements, interest rate protection and other hedging
                              agreements, letters of credit and master letter of credit agreements, cash
                              management agreements, assignments, collateral assignments, fee
                              letters and other customary loan documents, third party collateral access
                              agreements, bailee letters, deposit account control agreements,
                              securities account control agreements, insurance certificates, UCC
                              financing statements, mortgages, deeds of trust, warehouse
                              notifications, collateral assignments, and other customary secured loan
                              documents and other agreements, certificates, instruments and other
                              writings as the DIP Agent may request or as may be necessary or
                              appropriate in the sole judgment of such Authorized Person to create,
                              preserve and perfect the security interests and other liens required or
                              contemplated pursuant to, or otherwise to give effect to any of the
                              transactions contemplated by, any of the Additional DIP Documents;
                              and be it further

                              RESOLVED, that any Authorized Person of the DIP Borrower be, and
                              each of them hereby is individually, authorized, empowered and
                              directed, in the name and on behalf of the DIP Borrower, to execute and
                              deliver all such other agreements, certificates, instruments and other
                              writings, and to take all such other actions, as any such Authorized
                              Person may deem necessary or appropriate in connection with the
                              transactions contemplated by these resolutions (and the DIP Credit
                              Agreement, the DIP Security Agreement, the Interim Order and the
                              Final Order); and be it further

 Ratification                 RESOLVED, that all actions, proceedings, elections, appointments,
                              approvals, assignments, grants, transfers, agreements, acts,
                              declarations, instruments, documents, executions and transactions,
                              whether done, taken, executed or acted upon, or purported to be done,


                                                     3
WEIL:\97357138\6\69518.0004
                   Case 20-10314-BLS         Doc 1    Filed 02/12/20      Page 25 of 42




                              taken, executed or acted upon prior to the date hereof, by or on behalf
                              of the DIP Borrower in connection with the DIP Credit Agreement, the
                              DIP Security Agreement, or any of the Additional DIP Documents, be,
                              and the same hereby are, approved, adopted, ratified and confirmed in
                              all respects; and be it further

 General Authority            RESOLVED, that any Authorized Person of the DIP Borrower be, and
                              each of them hereby is individually, authorized, empowered and
                              directed, in the name and on behalf of the DIP Borrower, to take such
                              additional actions, to perform all acts and deeds, and to execute, ratify,
                              certify, deliver, file and record such additional agreements, certificates,
                              instruments and other writings as any of them may deem necessary or
                              appropriate to implement the provisions of the foregoing resolutions
                              (including, without limitation, amendments, restatements, replacements
                              or other modifications of any of the foregoing documents) or otherwise
                              in connection with the DIP Credit Agreement, the DIP Security
                              Agreement or any of the Additional DIP Documents, to appoint such
                              agents on behalf of the DIP Borrower as any such Authorized Person
                              may deem necessary or appropriate in connection with the foregoing
                              resolutions or to comply with the requirements of the agreements,
                              certificates, instruments and other writings approved by the foregoing
                              resolutions, the authority for the taking or performing of such actions,
                              acts or deeds and the execution, ratification, certification, delivery,
                              filing or recording of such agreements, certificates, instruments or other
                              writings to be conclusively evidenced thereby; and be it further

                              RESOLVED, that, to the extent the DIP Borrower serves as the sole
                              member, managing member or other governing body (collectively, a
                              “Controlling Company”), in each case, of any other company (a
                              “Controlled Company”), each Authorized Person, any one of whom
                              may act without the joinder of any of the others, be, and each of them
                              hereby is, severally authorized, empowered and directed in the name
                              and on behalf of such Controlling Company (acting for such Controlled
                              Company in the capacity set forth above, as applicable), to take all of
                              the actions on behalf of such Controlled Company that an Authorized
                              Person is herein duly authorized to take on behalf of such Controlling
                              Company; and be it further

                              RESOLVED, that the authority conferred upon each Authorized
                              Person by these resolutions is in addition to, and shall in no way limit,
                              such other authority as such Authorized Person may have with respect
                              to the subject matter of the foregoing resolutions, and that the omission
                              from this resolution of any agreement or other arrangement
                              contemplated by any of the agreements, instruments or documents
                              described in the foregoing resolutions or any action to be taken in
                              accordance with any requirement of any of the agreements, instruments


                                                      4
WEIL:\97357138\6\69518.0004
                   Case 20-10314-BLS        Doc 1     Filed 02/12/20     Page 26 of 42




                              or documents described in the foregoing resolutions shall in no manner
                              derogate from the authority of such Authorized Person to take all
                              actions necessary, advisable or appropriate to consummate, effectuate,
                              carry out or further the transactions contemplated by and the intents and
                              purposes of the foregoing resolutions.




                                                     5
WEIL:\97357138\6\69518.0004
              Case 20-10314-BLS          Doc 1    Filed 02/12/20      Page 27 of 42




                                           EXHIBIT III

                             DIP GUARANTOR RESOLUTIONS

         WHEREAS, RentPath, LLC, a Delaware limited liability company (the “DIP Borrower”)
desires to enter into, deliver and perform its obligations under that certain Debtor-In-Possession
Credit Agreement, dated on or around February 14, 2020 (as may be amended, restated, amended
and restated, supplemented and/or otherwise modified from time to time, the “DIP Credit
Agreement”), by and among the DIP Borrower, as borrower, RentPath Holdings, Inc., a Delaware
corporation (“Holdings”), Consumer Source Holdings LLC, a Delaware limited liability company
(“Consumer”), Discover Home Network, LLC, a Delaware limited liability company (“Discover
LLC”), Easy Media, LLC (“Easy Media”), Electronic Lead Management, Inc., a Georgia
corporation (“Electronic Lead”), Electronic Lead Management MA, Inc., a Massachusetts
corporation (“Electronic Lead MA”), Electronic Lead Management VA, Inc., a Delaware
corporation (“Electronic Lead VA”), Live Response Solutions Holdings, LLC, a Delaware
limited liability company (“Live Response Holdings”), Live Response Solutions, LLC, a
Delaware limited liability company (“Live Response”), Viva Group, LLC, a Delaware limited
liability company (“Viva”), Viva Group Brokerage, Inc., a Delaware corporation (“Viva
Brokerage” and together with Consumer, Discover LLC, Easy Media, Electronic Lead, Electronic
Lead MA, Electronic Lead VA, Live Response Holdings, Live Response and Viva, the “DIP
Guarantors,” and together with the DIP Borrower, each individually, a “Company” and
collectively, the “Companies”), as guarantors, the lenders from time to time party thereto (the
“DIP Lenders”), and Royal Bank of Canada, as administrative agent for the DIP Lenders (the
“DIP Agent”), pursuant to which $74,100,000 will be made available to the DIP Borrower on the
terms and conditions set forth in the DIP Credit Agreement;

        WHEREAS, severally pursuant to (i) the entry by the applicable bankruptcy court of the
Interim Order (and subsequently confirmed by the Final Order), and (ii) that certain Pledge and
Security and Guaranty Agreement, dated on or around February 14, 2020 (as may be amended,
restated, amended and restated, supplemented and/or otherwise modified from time to time, the
“DIP Security Agreement”), by and among, the Companies and the DIP Agent, (x) the DIP
Borrower and the DIP Guarantors shall grant the DIP Agent for the benefit of the DIP Lenders a
legal, valid, continuing and enforceable security interest in the Collateral (with the priority fully
described therein and in the DIP Credit Agreement), (such grant the “Security Grant”) and (y) the
DIP Guarantors shall guarantee the obligations of the DIP Borrower (under the DIP Credit
Agreement), (such guarantee the “Guaranty of Obligations”).

       NOW, THEREFORE, be it:

 DIP Credit              RESOLVED, that each DIP Guarantor is hereby authorized to execute
 Agreement               and deliver the DIP Credit Agreement, the DIP Security Agreement, and
                         any Additional DIP Guarantor Documents (as defined below) in its
                         capacity as guarantor, and to perform its obligations and transactions
                         contemplated thereby thereunder and under the Interim Order and the
                         Final Order, including, without limitation, the granting of security
                         interests (including, without limitation, the Security Grant), the granting


                                                 1
Case 20-10314-BLS      Doc 1    Filed 02/12/20      Page 28 of 42




       of pledges, and the making of guarantees thereunder (including, without
       limitation, the Guaranty of Obligations), and to take such actions, as are
       necessary, appropriate or desirable in connection with the foregoing, and
       that any officer (including, without limitation, any chief executive
       officer, chief financial officer, treasurer, assistant treasurer, president,
       vice president secretary and assistant secretary) of such DIP Guarantor
       (each, an “Authorized Person”) be, and each of them hereby is
       individually, authorized, empowered and directed, in the name and on
       behalf of such DIP Guarantor, to execute and deliver the DIP Credit
       Agreement, the DIP Security Agreement and any Additional DIP
       Guarantor Documents and to perform such DIP Guarantor’s obligations
       thereunder and under the Interim Order and the Final Order, including,
       without limitation, the granting of security interests (including, without
       limitation, the Security Grant) and the making of guarantees thereunder
       (including, without limitation, the Guaranty of Obligations), and to take
       such other actions as are necessary, appropriate or desirable in
       connection with the foregoing, with the DIP Credit Agreement, the DIP
       Security Agreement and any Additional DIP Guarantor Documents
       having such modifications as such Authorized Person executing the
       same shall approve, his or her execution thereof being deemed
       conclusive evidence of such approval; and be it further

       RESOLVED, that any Authorized Person of each DIP Guarantor be,
       and each of them hereby is individually, authorized, empowered and
       directed, in the name and on behalf of such DIP Guarantor, to negotiate,
       execute and deliver, and attest to such execution and delivery of, in the
       name of and on behalf of the DIP Guarantor, all such other agreements
       (including, without limitation, any security agreements, guaranty
       agreements, mortgages, and control agreements), certificates,
       instruments and other writings (the “Additional DIP Guarantor
       Documents”), and to take all such other actions, as such Authorized
       Person may deem necessary or appropriate in connection with the DIP
       Credit Agreement, the DIP Security Agreement, the Interim Order, the
       Final Order and any Additional DIP Guarantor Documents, including,
       without limitation, the negotiation, execution and delivery of, any
       amendments, supplements, waivers or other modifications with respect
       to the DIP Credit Agreement and the DIP Security Agreement, and any
       Additional DIP Guarantor Documents that such Authorized Person
       deems reasonable, appropriate and in the best interest of such DIP
       Guarantor; and be it further

       RESOLVED, that each DIP Guarantor is authorized to execute, deliver
       and perform such other agreements, amendments, ratifications and
       confirmations as the DIP Agent may require in connection with the DIP
       Credit Agreement, the DIP Security Agreement, and any Additional DIP
       Guarantor Documents to which such DIP Guarantor is or is contemplated


                                2
               Case 20-10314-BLS     Doc 1     Filed 02/12/20     Page 29 of 42




                      to be a party and any other agreements, documents, certificates or filings
                      that any Authorized Person of such DIP Guarantor determines are
                      necessary, appropriate or desirable in connection with the DIP Credit
                      Agreement, the DIP Security Agreement, the Interim Order, the Final
                      Order and the Additional DIP Guarantor Documents to which such DIP
                      Guarantor is or is contemplated to be a party; and be it further

                      RESOLVED, that any Authorized Person of each DIP Guarantor be,
                      and each of them hereby is individually, authorized, empowered and
                      directed, in the name and on behalf of such DIP Guarantor, to execute
                      and deliver such additional assignments, stock powers, powers of
                      attorney, notices, lien perfection documents, consents to assignment,
                      subordination agreements, interest rate protection and other hedging
                      agreements, letters of credit and master letter of credit agreements, cash
                      management agreements, assignments, collateral assignments, fee letters
                      and other customary loan documents, third party collateral access
                      agreements, bailee letters, deposit account control agreements, securities
                      account control agreements, insurance certificates, UCC financing
                      statements, mortgages, deeds of trust, warehouse notifications, collateral
                      assignments, and other customary secured loan documents and other
                      agreements, certificates, instruments and other writings as the DIP Agent
                      may request or as may be necessary or appropriate in the sole judgment
                      of such Authorized Person to create, preserve and perfect the security
                      interests and other liens required or contemplated pursuant to, or
                      otherwise to give effect to any of the transactions contemplated by, any
                      of the Additional DIP Guarantor Documents; and be it further

                      RESOLVED, that any Authorized Person of each DIP Guarantor be,
                      and each of them hereby is individually, authorized, empowered and
                      directed, in the name and on behalf of such DIP Guarantor, to execute
                      and deliver all such other agreements, certificates, instruments and other
                      writings, and to take all such other actions, as any such Authorized
                      Person may deem necessary or appropriate in connection with the
                      transactions contemplated by these resolutions (and the DIP Credit
                      Agreement, the DIP Security Agreement, the Interim Order and the Final
                      Order); and be it further

                      RESOLVED, that each DIP Guarantor hereby authorizes, adopts and
                      approves, in all respects the form, terms and provisions of the DIP Credit
                      Agreement, the DIP Security Agreement, the Interim Order, the Final
                      Order and any other Additional DIP Guarantor Documents (including
                      without limitation, the Guaranty of Obligations provided therein) and
                      each DIP Guarantor’s perfection thereunder; and be it further

Ratification          RESOLVED, that all actions, proceedings, elections, appointments,
                      approvals, assignments, grants, transfers, agreements, acts, declarations,


                                              3
            Case 20-10314-BLS       Doc 1     Filed 02/12/20      Page 30 of 42




                    instruments, documents, executions and transactions, whether done,
                    taken, executed or acted upon, or purported to be done, taken, executed
                    or acted upon prior to the date hereof, by or on behalf of any DIP
                    Guarantor in connection with the DIP Credit Agreement, the DIP
                    Security Agreement, or any Additional DIP Guarantor Documents, be,
                    and the same hereby are, approved, adopted, ratified and confirmed in
                    all respects; and be it further

General Authority   RESOLVED, that any Authorized Person of each DIP Guarantor be,
                    and each of them hereby is individually, authorized, empowered and
                    directed, in the name and on behalf of such DIP Guarantor, to take such
                    additional actions, to perform all acts and deeds, and to execute, ratify,
                    certify, deliver, file and record such additional agreements, certificates,
                    instruments and other writings as any of them may deem necessary or
                    appropriate to implement the provisions of the foregoing resolutions
                    (including, without limitation, amendments, restatements, replacements
                    or other modifications of any of the foregoing documents) or otherwise
                    in connection with the DIP Credit Agreement, the DIP Security
                    Agreement, or any Additional DIP Guarantor Documents, to appoint
                    such agents on behalf of such DIP Guarantor as any such Authorized
                    Person may deem necessary or appropriate in connection with the
                    foregoing resolutions or to comply with the requirements of the
                    agreements, certificates, instruments and other writings approved by the
                    foregoing resolutions, the authority for the taking or performing of such
                    actions, acts or deeds and the execution, ratification, certification,
                    delivery, filing or recording of such agreements, certificates, instruments
                    or other writings to be conclusively evidenced thereby; and be it further

                    RESOLVED, that, to the extent any DIP Guarantor serves as the board
                    of directors, sole member, managing member or other governing body
                    (collectively, a “Controlling Company”), in each case, of any other
                    company (a “Controlled Company”), each Authorized Person, any one
                    of whom may act without the joinder of any of the others, be, and each
                    of them hereby is, severally authorized, empowered and directed in the
                    name and on behalf of such Controlling Company (acting for such
                    Controlled Company in the capacity set forth above, as applicable), to
                    take all of the actions on behalf of such Controlled Company that an
                    Authorized Person is herein duly authorized to take on behalf of such
                    Controlling Company; and be it further

                    RESOLVED, that the authority conferred upon each Authorized Person
                    by these resolutions is in addition to, and shall in no way limit, such other
                    authority as such Authorized Person may have with respect to the subject
                    matter of the foregoing resolutions, and that the omission from this
                    resolution of any agreement or other arrangement contemplated by any
                    of the agreements, instruments or documents described in the foregoing


                                             4
Case 20-10314-BLS     Doc 1    Filed 02/12/20     Page 31 of 42




       resolutions or any action to be taken in accordance with any requirement
       of any of the agreements, instruments or documents described in the
       foregoing resolutions shall in no manner derogate from the authority of
       such Authorized Person to take all actions necessary, advisable or
       appropriate to consummate, effectuate, carry out or further the
       transactions contemplated by and the intents and purposes of the
       foregoing resolutions.




                              5
                                          Case 20-10314-BLS                     Doc 1        Filed 02/12/20              Page 32 of 42

    Fill in this information to identify the case:

    Debtor name: Consumer Source Holdings LLC
    United States Bankruptcy Court for the District of Delaware
                                                    (State)
    Case number (If known):                                                                                                                            ☐ Check if this is an
                                                                                                                                                       amended filing


    Official Form 204
    Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
    Largest Unsecured Claims and Are Not Insiders                                12/15

    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes.
    Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors,
    unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.
Name of creditor and complete mailing         Name, telephone number, and email              Nature of the       Indicate if    Amount of unsecured claim
address, including zip code                   address of creditor contact                      claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
                                                                                            example, trade      contingent,     claim amount. If claim is partially secured, fill in total
                                                                                              debts, bank      unliquidated,    claim amount and deduction for value of collateral
                                                                                                 loans,         or disputed     or setoff to calculate unsecured claim.
                                                                                             professional
                                                                                             services, and
                                                                                             government
                                                                                               contracts)
                                                                                                                                 Total claim, if      Deduction for         Unsecured
                                                                                                                                   partially             value of             claim
                                                                                                                                   secured             collateral or
                                                                                                                                                          setoff
1       Google Inc                            ATTN: Kent Walker                            Trade                                                                         $5,054,831
        c/o Custodian of Records              TITLE: SVP General Counsel
        1600 Amphitheatre Parkway             PHONE: (650) 253-0000
        Mountain View, California 94043       EMAIL: Legal@google.com
        USA
2       Facebook, Inc.                        ATTN: Jennifer Newstead                      Trade                                                                         $1,589,827
        1601 Willow Road                      TITLE: General Counsel
        Menlo Park, California 94025          PHONE: (650) 543-4800
                                              EMAIL: Legal@facebook.com

3       Zumper, Inc                           ATTN: Anthemos Georgiades                    Trade                                                                         $1,027,013
        49 Geary Street                       TITLE: Chief Executive Officer
        Suite 350                             EMAIL: Anthemos@zumper.com
        San Francisco, California 94108

4       Microsoft Corporation                 ATTN: Brad Smith                             Trade                                                                         $362,431
        Law & Legal Affairs                   TITLE: President & Chief Legal Officer
        One Microsoft Way                     PHONE: (503) 443-7070
        Redmond, Washington 98052             EMAIL: V-Mabern@Microsoft.com
        USA

5       Gauss and Neumann SL                  ATTN: Alberto Cabezas-Castellanos            Trade                                                                         $305,357
        Paseo de Gracia 11, Planta 8, 08007   TITLE: Chief Executive Officer
        Barcelona, Spain                      EMAIL: Acabezas@G-N.com


6       Microsoft Online, Inc                 ATTN: Brad Smith                             Trade                                                                         $288,265
        Law & Legal Affairs                   TITLE: President & Chief Legal Officer
        One Microsoft Way                     PHONE: (503) 443-7070
        Redmond, Washington 98052             EMAIL: Adbill@microsoft.com
        USA
7       FMR Inc.                              ATTN: Jonathan Chiel                         Trade                                                                         $245,000
        82 Devonshire Street                  TITLE: EVP & General Counsel
        Boston, Massachusetts 02109           PHONE: (617) 563-7000
                                              EMAIL:
                                              Globalcapcustomerservice@fmr.com
8       Dialogtech Inc                        ATTN: Bob Burns                              Trade                                                                         $236,893
        120 S Riverside Plaza                 TITLE: Chief Financial Officer
        Suite 1100                            PHONE: (877) 295-5100
        Chicago, Illinois 60606               EMAIL: AR@dialogtech.com



    Official Form 204                                     List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                           Page 1
                                             Case 20-10314-BLS                    Doc 1       Filed 02/12/20               Page 33 of 42
    Debtor     Consumer Source Holdings LLC                                                                 Case number (if known)
               Name


Name of creditor and complete mailing           Name, telephone number, and email              Nature of the       Indicate if    Amount of unsecured claim
address, including zip code                     address of creditor contact                      claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
                                                                                              example, trade      contingent,     claim amount. If claim is partially secured, fill in total
                                                                                                debts, bank      unliquidated,    claim amount and deduction for value of collateral
                                                                                                   loans,         or disputed     or setoff to calculate unsecured claim.
                                                                                               professional
                                                                                               services, and
                                                                                               government
                                                                                                 contracts)
                                                                                                                                     Total claim, if    Deduction for         Unsecured
                                                                                                                                       partially           value of             claim
                                                                                                                                       secured           collateral or
                                                                                                                                                            setoff
9       Charter Global Inc                      ATTN: Ken Reaves                             Trade                                                                         $ 226,253
        7000 Central Parkway                    TITLE: SVP Client Services
        Suite 1100                              PHONE: (888) 326-9933
        Atlanta, Georgia 30328                  EMAIL: Info@charterglobal.com

10      Trendline Interactive Holdings LLC      ATTN: Morgan Stewart                         Trade                                                                         $221,338
        11612 Bee Caves Road                    TITLE: Chief Executive Officer
        Suite 220                               PHONE: (512) 717-4097
        Austin, Texas 78738                     EMAIL: Artrendline@Interactive.com

11      A-Plus Meetings & Incentives Inc        ATTN: John Harden                            Trade                                                                         $175,000
        901 Ponce De Leon Blvd                  TITLE: Controller
        Suite 600                               PHONE: (786) 888-3217
        Coral Gables, Florida 33134             EMAIL: Info@aplusmeetings.com

12      Incontact Inc                           ATTN: Paul Jarman                            Trade                                                                         $173,938
        75 West Towne Ridge Parkway             TITLE: Chief Executive Officer
        Tower One                               PHONE: (801) 320-3200
        Sandy, Utah 84070                       EMAIL: Daniell.Lavaka@Niceincontact.com

13      Linkedin Corporation                    ATTN: Blake Lawit                            Trade                                                                         $153,070
        1000 W. Maude Avenue                    TITLE: SVP & General Counsel
        Sunnyvale, California 94085             PHONE: (650) 687-3600
        USA                                     EMAIL: AR-Receipts@Linkedin.com

14      American Express                        ATTN: Kristen McCabe                         Trade                                                                         $150,000
        200 Vesey Street Lower Manhattan        TITLE: Director, Legal Operations
        New York, New York 10285                PHONE: (212) 640-2000
                                                EMAIL: Legal@Americanexpress.com

15      Mulesoft LLC                            ATTN: Simon Parmett                          Trade                                                                         $149,865
        415 Mission Street                      TITLE: Chief Executive Officer
        San Francisco, California 94105         PHONE: (415) 229-2009
                                                EMAIL: AR@mulesoft.com

16      Salesforce Inc                          ATTN: Mark Hawkins                           Trade                                                                         $147,000
        415 Mission Street                      TITLE: President & Chief Financial Officer
        San Francisco, California 94105         PHONE: (800) 667-6389
                                                EMAIL: legal@salesforce.com

17      Smartshoot Inc                          ATTN: John Mcweeny                           Trade                                                                         $110,330
        121 2nd Street                          TITLE: Chief Operating Officer
        Second Floor                            PHONE: (877) 559-9898
        San Francisco, California 94105         EMAIL: John.Pfeister@Smartshoot.com

18      Smart Source of Georgia LLC             ATTN: Thomas D’Agostino Jr.                  Trade                                                                         $100,476
        7270 McGinnis Ferry Road                TITLE: Chief Executive Officer
        Suwanee, Georgia 30024                  PHONE: (770) 449-6300
                                                EMAIL: AR@Smartsourcerentals.com

19      Ausy North America Inc                  ATTN: Jill Lawson                            Trade                                                                         $95,550
        8401 Greensboro Dr                      TITLE: SVP
        Suite 500                               PHONE: (804) 270-2990
        Mclean, Virginia 22102                  EMAIL: Bhaines@Celerity.com




    Official Form 204                                       List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                            Page 2
                                        Case 20-10314-BLS                    Doc 1        Filed 02/12/20              Page 34 of 42
 Debtor      Consumer Source Holdings LLC                                                              Case number (if known)
             Name


Name of creditor and complete mailing      Name, telephone number, and email              Nature of the       Indicate if    Amount of unsecured claim
address, including zip code                address of creditor contact                      claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
                                                                                         example, trade      contingent,     claim amount. If claim is partially secured, fill in total
                                                                                           debts, bank      unliquidated,    claim amount and deduction for value of collateral
                                                                                              loans,         or disputed     or setoff to calculate unsecured claim.
                                                                                          professional
                                                                                          services, and
                                                                                          government
                                                                                            contracts)
                                                                                                                                Total claim, if    Deduction for         Unsecured
                                                                                                                                  partially           value of             claim
                                                                                                                                  secured           collateral or
                                                                                                                                                       setoff
20   Frontline Call Center LLC             ATTN: Andrew Vandenberg                       Trade                                                                        $90,536
     9 Hope Lane                           TITLE: Chief Financial Officer
     Eastsound, Washington 98245           PHONE: (888) 537-6685
                                           EMAIL: Info@Frontlinecallcenter.com

21   Criteo Corp                           ATTN: Ryan Damon                              Trade                                                                        $84,722
     32 rue Blanche                        TITLE: EVP, General Counsel & Corporate
     Paris, Ile-de-France                  Secretary
     75009                                 PHONE: (33) 1-40-40-22-90
     France                                EMAIL: Contact@Criteo.com

22   Chatmeter, Inc.                       ATTN: Kurt Klitzner                           Trade                                                                        $81,815
     225 Broadway                          TITLE: VP of Finance
     Suite 1700                            PHONE: (619) 795-6262
     San Diego, CA 92101                   EMAIL: Finance@chatmeter.com

23   Palo Alto Networks Inc                ATTN: Jeff True                               Trade                                                                        $76,032
     3000 Tannery Way                      TITLE: EVP & General Counsel
     Santa Clara, California 95054         PHONE: (408) 753-4000
                                           EMAIL: Arremit@Paloaltonetworks.com

24   Sada Systems Inc.                     ATTN: Patrick Monaghan                        Trade                                                                        $54,628
     5250 Lankershim Blvd.                 TITLE: Chief Legal Officer, General Counsel
     Suite 620                             PHONE: (818) 766-2400
     Los Angeles, CA 91601                 EMAIL: legal@sada.com

25   Optimizely Inc.                       ATTN: Derrick Alesevich                       Trade                                                                        $52,741
     631 Howard Street                     TITLE: VP Legal
     Suite 100                             PHONE: (800) 252-9480
     San Francisco, CA 94105               EMAIL: Accounting@optimizely.com

26   Hootsuite Media Inc                   ATTN: Ric Leong                               Trade                                                                        $52,500
     5 E 8th Ave                           TITLE: SVP Finance
     Vancouver, BC V5T 1R6                 EMAIL: AR@hootsuite.com
     Canada

27   Tangocode Inc                         ATTN: Veronica Buitron                        Trade                                                                        $52,000
     1143 West Rundell Pl                  TITLE: Chief Executive Officer
     Suite 300                             PHONE: (312) 546-7203
     Chicago, Illinois 60607               EMAIL: VBuitron@tangocode.com

28   Insight Global Inc.                   ATTN: Glynis Bryan                            Trade                                                                        $51,544
     6820 S. Harl Ave.                     TITLE: Chief Financial Office
     Tempe, AZ 85283                       PHONE: (800) 467-4448
                                           EMAIL: Remittance@Insightglobal.net

29   Amazon Web Services                   ATTN: David Zapolsky                          Trade                                                                        $48,750
     410 Terry Avenue North                TITLE: SVP, General Counsel
     Seattle, WA 98109-5210                PHONE: (206) 266-1000
     United States

30   CSG PRO                               ATTN: Ron Ellis Gaut                          Trade                                                                        $44,980
     9755 SW Barnes Rd #660                TITLE: President
     Portland, OR 97225                    PHONE: (503) 292-0859
                                           EMAIL: Timc@CSGPro.com




 Official Form 204                                     List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                           Page 3
                           Case 20-10314-BLS                      Doc 1         Filed 02/12/20               Page 35 of 42




Fill in this information to identify the case:

Debtor name: Consumer Source Holdings LLC
United States Bankruptcy Court for the District of Delaware
                                               (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
    correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
           Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
            Insiders (Official Form 204)
    ☐       Other document that requires a declaration

    I declare under penalty of perjury that the foregoing is true and correct.



    Executed on 02/12/2020
                                                        /s/ Richard Martin
                                                         Signature of individual signing on behalf of debtor
                    MM / DD /YYYY
                                                         Richard Martin
                                                         Printed name

                                                         Chief Financial Officer
                                                         Position or relationship to debtor




Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
                 Case 20-10314-BLS              Doc 1      Filed 02/12/20         Page 36 of 42




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re                                                        :        Chapter 11
                                                             :
RENTPATH HOLDINGS, INC., et al.,                             :        Case No. 20– ________ ( )
                                                             :
                           Debtors. 1                        :        (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x


     CONSOLIDATED CORPORATE OWNERSHIP STATEMENT PURSUANT TO
                 FED. R. BANKR. P. 1007(a)(1) AND 7007.1

                 Pursuant to Federal Rules of Bankruptcy Procedure 1007(a)(1) and 7007.1,

attached hereto as Exhibit A is an organizational chart reflecting all of the ownership interests in

RentPath Holdings, Inc. (“RentPath”) and its debtor-affiliates in the above-captioned chapter 11

cases (collectively, the “Debtors”). The Debtors respectfully represent as follows in support of

this consolidated corporate ownership statement:

                 1.        Regal Holdco LP and Pittsburgh Holdings, L.P., each a non-Debtor, each

own 49.7% of the equity interests of RentPath Holdings, Inc. To the best of Debtors’ knowledge

and belief, no other person or entity directly owns 10% or more of the equity interests in

RentPath Holdings, Inc.

                 2.        RentPath Holdings, Inc. directly owns 100% of the membership interests

of RentPath, LLC.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: RentPath Holdings, Inc. (1735); RentPath, LLC (7573); Consumer Source Holdings LLC (8150);
     Discover Home Network, LLC (4311); Easy Media, LLC (5455); Electronic Lead Management, Inc. (4986);
     Electronic Lead Management MA, Inc. (3113); Electronic Lead Management VA, Inc. (7698); Live Response
     Solutions Holdings, LLC (0462); Live Response Solutions, LLC (5120); Viva Group Brokerage, Inc. (7156);
     and Viva Group, LLC (0789). The Debtors’ mailing address is 950 East Paces Ferry Road NE, Suite 2600,
     Atlanta, Georgia 30326.
                Case 20-10314-BLS     Doc 1     Filed 02/12/20   Page 37 of 42




                3.    RentPath, LLC directly owns 100% of the membership interests of:

                         a. Viva Group, LLC;

                         b. Live Response Solutions Holdings, LLC;

                         c. Discover Home Network, LLC;

                         d. Easy Media, LLC; and

                         e. Consumer Source Holdings LLC.

                4.    Viva Group, LLC directly owns 100% of the equity interests of Viva

Group Brokerage, Inc.

                5.    Live Response Solutions Holdings, LLC directly owns 100% of the

membership interests of Live Response Solutions, LLC.

                6.    Consumer Source Holdings LLC directly owns 100% of the equity

interests of Electronic Lead Management, Inc.

                7.    Electronic Lead Management, Inc. directly owns 100% of the equity

interests of:

                         a. Electronic Lead Management MA, Inc.; and

                         b. Electronic Lead Management VA, Inc.
                           Case 20-10314-BLS                      Doc 1         Filed 02/12/20               Page 38 of 42




Fill in this information to identify the case:

Debtor name: Consumer Source Holdings LLC
United States Bankruptcy Court for the District of Delaware
                                               (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
    correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
    ☐       Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
            Insiders (Official Form 204)
           Other document that requires a declaration Consolidated Corporate Ownership Statement

    I declare under penalty of perjury that the foregoing is true and correct.



    Executed on 02/12/2020
                                                        /s/ Richard Martin
                                                         Signature of individual signing on behalf of debtor
                    MM / DD /YYYY
                                                         Richard Martin
                                                         Printed name

                                                         Chief Financial Officer
                                                         Position or relationship to debtor




Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 20-10314-BLS     Doc 1   Filed 02/12/20   Page 39 of 42




                         Exhibit A

                    Organizational Chart
                                                            Case 20-10314-BLS               Doc 1     Filed 02/12/20       Page 40 of 42

Structure as of February 12, 2020




                                                                                                    Pittsburgh Holdings,
                                          Regal Holdco LP              Management
                                                                                                            L.P.
                                              49.7%                       0.6%
                                                                                                           49.7%                                            RentPath Gives Back
                                                                                                                                                               Foundation, Inc.
                                                                                                                                                          (Non-Debtor, Not-for-Profit)
                                                                                                                                                                  (Georgia)




                                                                  RentPath Holdings, Inc.
                                                                       (Delaware)




                                                                      RentPath, LLC
                                                                       (Delaware)




                                    Live Response Solutions                                                                  Consumer Source Holdings
      Viva Group, LLC                                           Discover Home Network, LLC             Easy Media, LLC
                                         Holdings, LLC                                                                                LLC
         (Delaware)                                                      (Delaware)                      (Delaware)
                                          (Delaware)                                                                               (Delaware)




                                                                                                                            Electronic Lead Management,
 Viva Group Brokerage, Inc.    Live Response Solutions, LLC
                                                                                                                                         Inc.
        (Delaware)                      (Delaware)
                                                                                                                                       (Georgia)




                                                                                             Electronic Lead Management     Electronic Lead Management
                                                                                                        MA, Inc.                       VA, Inc.
                                                                                                   (Massachusetts)                   (Delaware)
                 Case 20-10314-BLS             Doc 1         Filed 02/12/20        Page 41 of 42




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re                                                        :             Chapter 11
                                                             :
CONSUMER SOURCE HOLDINGS LLC,                                :             Case No. 20– ________ ( )
                                                             :
                           Debtor.                           :
------------------------------------------------------------ x


                             LIST OF EQUITY SECURITY HOLDERS
                           PURSUANT TO FED. R. BANKR. P. 1007(a)(3) 1

         Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the following

identifies all holders of equity securities in the above-captioned debtor in possession:


    Name and Last Known Address or Place of                            Kind/Class of         Number of
              Business of Holder                                         Interest          Interests Held

                     RentPath, LLC
    950 East Paces Ferry Road NE, Suite 2600, Atlanta,             Membership Interest           100%
                      Georgia 30326




1
      This list serves as the required disclosure by the Debtor pursuant to Rule 1007 of the Federal Rules of
      Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the chapter 11 cases.

                                                  List of Equity Holders                                          1
                           Case 20-10314-BLS                      Doc 1         Filed 02/12/20               Page 42 of 42




Fill in this information to identify the case:

Debtor name: Consumer Source Holdings LLC
United States Bankruptcy Court for the District of Delaware
                                               (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
    correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
    ☐       Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
            Insiders (Official Form 204)
           Other document that requires a declaration List of Equity Security Holders

    I declare under penalty of perjury that the foregoing is true and correct.



    Executed on 02/12/2020
                                                        /s/ Richard Martin
                                                         Signature of individual signing on behalf of debtor
                    MM / DD /YYYY
                                                         Richard Martin
                                                         Printed name

                                                         Chief Financial Officer
                                                         Position or relationship to debtor




Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
